 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   ANN CROPPER,
                                                            Case No.: 2:19-cv-00629-JCM-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
                                                                      [Docket No. 13]
14   WAL-MART STORES, INC.,
15          Defendant(s).
16         Pending before the Court is a stipulation to extend the deadlines in the scheduling order by
17 approximately 90 days. Docket No. 13. The stipulation is premised on Plaintiff’s unavailability
18 for deposition until mid-August, and the need to conduct that deposition prior to expert disclosures.
19 See id. at 2. No explanation is provided why Plaintiff’s unavailability for deposition impacts the
20 ability to comply with the deadline to amend the pleadings or add parties, so the Court declines to
21 extend that deadline. Moreover, no explanation is provided why a lengthy 90-day extension is
22 justified based on the reasoning provided, and the Court will instead extend deadlines by 60 days.
23         Accordingly, the stipulation to extend is GRANTED in part and DENIED in part.
24 Deadlines are hereby SET as follows:
25         •   Initial disclosures: closed
26         •   Medical authorizations: closed
27         •   Amend pleadings/ add parties: closed
28         •   Initial experts: October 8, 2019

                                                     1
 1        •   Interim status report: October 8, 2019
 2        •   Rebuttal experts: November 7, 2019
 3        •   Discovery cutoff: December 6, 2019
 4        •   Dispositive motions: January 6, 2020
 5        •   Joint proposed pretrial order:   February 5, 2020, or 30 days after resolution of
 6            dispositive motions
 7        Counsel shall immediately confer on a date for Plaintiff’s deposition to ensure that it
 8 takes place in mid-August.
 9        IT IS SO ORDERED.
10        Dated: July 11, 2019
11                                                          ______________________________
                                                            Nancy J. Koppe
12                                                          United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
